Citation Nr: 1429096	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to nonservice-connected burial benefits, to include a plot or interment allowance.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to recognition of the Veteran's son, W., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.

4.  Eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.

(The issue of whether reduction of death pension benefits based upon countable income for the appellant, effective from February 1, 2010, was proper, is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Fuala'au Rosie Lancaster


WITNESSES AT HEARING ON APPEAL

The appellant and R.L.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to November 1944.  He died in November 1982.  The appellant is the Veteran's widow.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).  In a February 2009 decision, the Muskogee, Oklahoma, RO denied the claim for DEA benefits.  In an April 2010 rating decision, the RO in St. Paul, Minnesota, RO, denied the claims for service connection for the cause of the Veteran's death, nonservice-connected burial benefits, and entitlement to recognition of the Veteran's son, W., as a "helpless child."  The Muskogee RO currently has jurisdiction over the appeal.

The appellant appeared at a hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is in the appellant's file.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

In December 2012, the Board remanded the case for further development, which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2012, the Board remanded the case for additional development, which has not been completed.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Burial Benefits 

In the December 2012 remand, the Board noted that the appellant's claim of entitlement to nonservice-connected burial benefits was denied in an April 2010 decision and that the appellant submitted a timely notice of disagreement (NOD) in May 2010.  The Board directed the RO to furnish the appellant with a statement of the case (SOC) regarding the issue of entitlement to burial benefits, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  As there is no indication in the record that the appellant has been provided an SOC with respect to this claim, it is remanded for compliance with the Board's remand directive.

Service Connection for the Cause of Death 

The Veteran died in November 1982.  His death certificate lists cardio pulmonary arrest as the cause of death.  The antecedent cause was cerebral vascular accident - extension due to or as a consequence of arteriosclerotic disease.  Other significant conditions were listed as diabetes mellitus and acute renal failure.  

The Veteran did not have any service-connected disabilities at the time of his death.  His military 'Enlisted Record' shows no wounds were received in service.  The record also noted that his physical condition was 'poor' upon discharge in 1944.  Nonetheless, the appellant asserts that the Veteran received a bullet to his spine during service.  She further asserts that the Veteran died because the bullet in his spine (which was close to major arteries and his spinal cord) was never removed and it caused him to become wheelchair-ridden due to excruciating pain and deterioration of his lower back muscles.  She generally asserts that this bullet caused the Veteran to deteriorate physically.  (See the appellant's February 2010 statement).

In the December 2012 remand, the Board noted that Veteran's service treatment records are fire-related.  The Board therefore instructed the RO to provide the appellant with a VA Form 13055, Request for Information Needed to Reconstruct Medical Data to allow for further reconstruction of the Veteran's service treatment records.  The RO was also to inform the appellant of possible alternative evidence to submit in lieu of the Veteran's service treatment records.  In addition, the Board determined that a medical opinion was needed to fairly decide this appeal and remanded the claim for a medical nexus opinion.  As it appears that none of these remand directives were accomplished, the claim must be remanded.

DEA Claim

Basic eligibility for certification of DEA exists if a Veteran was discharged from service under conditions other than dishonorable and died as a result of a service-connected disability.  38 C.F.R. § 3.807 (2013).  Whether the Veteran in this case died as a result of a service-connected disability is at issue in the claim for service connection for the cause of the Veteran's death.  Therefore, the claim for entitlement to DEA is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Consideration of the claim for entitlement to DEA under 38 U.S.C., Chapter 35, must be deferred pending resolution of the cause of death claim.  

Helpless Child Claim

The appellant contends that W., her son and the Veteran's son, is disabled, and should be classified as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.  Evidence of record (i.e. a February 2010 letter dated from a Special Education Program Director, P.T., PhD. who stated that the Veteran was a student on an Individual Education Program and was eligible for special education services) suggests the Veteran's son was disabled prior to his eighteenth birthday.  

In December 2012, the Board remanded the claim for the RO to afford the Veteran's son a VA examination, and also to update the claim file with treatment records for the Veteran's son, W.  These directives were not accomplished.  Therefore, the appeal must be remanded to ensure compliance with the December 2012 remand directives.


Proper Agency of Original Jurisdiction

The array of issues on appeal has unfortunately complicated the appellant's appeal as the case has been processed by varying agencies of original jurisdiction, including VA education, pension and compensation entities.  The most recent supplemental statement of the case reflects that the education unit may not be the best entity to address the issues on appeal other than the DEA claim.  Thus, on remand, the appellant's file should be forwarded to the appropriate agency of original jurisdiction that can adjudicate the issues on appeal, particularly the three non-DEA claims

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the appropriate agency of original jurisdiction that can adjudicate the issues on appeal.

2.  Issue an SOC for the claim of entitlement to nonservice-connected burial benefits, to include a plot or interment allowance.  Notify the appellant of her appeal rights and that she must file a timely substantive appeal (on VA Form 9) to perfect the appeal of this claim.

3.  Send the appellant a notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation that the Veteran's service treatment records could not be located.  The appellant must be provided with VA Form 13055 and informed of the types of evidence that could substitute for the Veteran's service treatment records.  

4.  Contact the appellant and request that she identify all pertinent medical treatment for her son, W.  After receiving authorization, request treatment records from any identified treatment provider.

5.  Send the claims file to a physician for a medical opinion regarding the cause of the Veteran's death.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  In formulating the requested opinion, the examiner is to consider the death certificate and the Veteran's Enlisted Record.  

The physician is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any principal or contributory cause of the Veteran's death, including cardio pulmonary arrest, cerebral vascular accident, arteriosclerotic disease, diabetes mellitus and acute renal failure had onset during, or are otherwise related to an injury, disease, or event that occurred during his active military service?

Consideration must be given to the appellant's theory the Veteran received a bullet in his spine during his active military service, which was never removed and thereby caused him to become wheelchair-bound and to deteriorate physically.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  Schedule the Veteran's son, W. for a VA examination at an appropriate location.  All indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  If the Veteran's son is not available for an examination, note the reasons for unavailability and direct that examiner conduct a comprehensive claims file review to respond to the inquiry below.

The examiner is to provide a medical opinion as to whether W. was permanently incapable of self-support at the time of his 18th birthday.  The examination report must include discussion of the son's treatment history and diagnoses of all significant disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

7.  After undertaking any additional development necessary, readjudicate the claims.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

